DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1 and 5, the prior art of record does not disclose or suggest  a first light emitting element configured to emit first light in a first wavelength band; a wavelength conversion element configured to convert a part of the first light into second light including a second wavelength band different from the first wavelength band and a third wavelength band different from the first wavelength band and the second wavelength band, diffuse another part of the first light, and emit a result; a second light emitting element configured to emit third light having the second wavelength band; a first optical element having a first area configured to reflect the first light to enter the wavelength conversion element, reflect fourth light having the second wavelength band out of the second light, and reflect the third light, and a second area configured to transmit the first light and the second light; and a second optical element configured to transmit the first light to enter the first optical element, and reflect the fourth light to enter the wavelength conversion element via the first area or a first optical element having a first area configured to transmit the first light to enter the wavelength conversion element, transmit fourth light having the second wavelength band out of the second light, and transmit the third light, and a second area configured to reflect the first light, and reflect the second light; and a second optical element configured to transmit the first light to enter the first optical element, and reflect the fourth light to enter the wavelength conversion element via the first area.
The closest prior, Kawasumi (United States Patent Application Publication 2020/0103737 A1),  discloses a first light emitting element configured to emit first light in a first wavelength band (see 1 in fig.1); a wavelength conversion element (see fig.1, 5) configured to convert a part of the first light into second light including and a third wavelength band (see green light of 5 in fig.1) different from the first wavelength band and the second wavelength band (see the red light beam of fig.1, 7); a second light emitting element (see 7 in fig.1) configured to emit third light having the second wavelength band but does not disclose a first optical element having a first area configured to reflect the first light to enter the wavelength conversion element, reflect fourth light having the second wavelength band out of the second light, and reflect the third light, and a second area configured to transmit the first light and the second light; and a second optical element configured to transmit the first light to enter the first optical element, and reflect the fourth light to enter the wavelength conversion element via the first area or a first optical element having a first area configured to transmit the first light to enter the wavelength conversion element, transmit fourth light having the second wavelength band out of the second light, and transmit the third light, and a second area configured to reflect the first light, and reflect the second light; and a second optical element configured to transmit the first light to enter the first optical element, and reflect the fourth light to enter the wavelength conversion element via the first area as claimed in claims 1 and 5.
Claims 2-4 and 6-10 are allowed as they depend from allowed claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY L. BROOKS whose telephone number is (571)270-5711. The examiner can normally be reached M-F 9:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 5712722303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY L BROOKS/Primary Examiner, Art Unit 2882